Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 38-42 and 44-76 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the focusing device comprising a first movable lens, a second movable lens and a fixed lens, wherein the second movable lens is arranged after the first movable lens in the beam direction of the operating beam and wherein the fixed lens is arranged after the first movable lens and the second movable lens in the beam direction of the operating beam as set forth in the claimed combination (claims 38-42 and 44-74); and the focusing device comprising at least two movable lenses and is configured to move the at least two lenses along the operating beam path independently of each other at the same time, wherein the focusing device is configured to change a focusing diameter of the operating beam without at the same time changing a focus position of the operating beam as set forth in the claimed combination (claims 75-76).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/3/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872